DETAILED ACTION
	This Office Action, based on application 15/736,607 filed 14 December 2017, is issued in response to applicant’s amendment and remarks filed 8 March 2021.  Claims 1, 2, 4-7, 14, 15, and 17-20 have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRADSHAW et al (US PGPub 2015/0121126) in view of KOZAKURA (US Patent 5,724,581) and YANG (US PGPub 2015/0010143).

With respect to Claims 1 and 14, BRADSHAW discloses a method/apparatus, comprising: determining a plurality of first user blocks scheduled to write data among a plurality of user blocks in which data will be written (Fig 4, Act 401 – identify pages that are to be recovered back into volatile memory; Section [0036]), based on a recovery time of a mapping table required by a user (Section [0015] – the recovery occurs by identifying pages that were in volatile memory at the time of a crash; while applicant’s specification description of Fig 6 includes a discussion of the recited feature, further explanation by the applicant as to how a metric associated with a mapping table provides a basis for determining or a selection of any user blocks); storing writing order information for the determined first user blocks in a system page of a system block (Section [0046] – the system maintains a log {logs are sequential thus provide a ‘writing order’} in non-volatile storage which may be reviewed to identify pages that were in volatile memory at the time of crash); writing data in first user blocks corresponding to the writing order information (Fig 4, Act 412 – pages are loaded from a recovery source to volatile memory; Section [0039]); writing a first mapping table in a spare area and a last page of the first user blocks in which the data is written (Fig 4,Act 413 – a mapping table is constructed in intermediate non-volatile memory which is one recovery source for recovery versions of pages to be loaded into volatile memory; Section [0040]); and switching the first user blocks written in the system page into second user blocks in which the data is completely written when data is written in all the first user blocks (Section [0040] – using the constructed mapping table, the location of each recovery version is found in non-volatile memory and recovered {switched} to volatile memory).
 BRADSHAW does not appear to explicitly disclose writing a second mapping table for the switched second user blocks in a map page of a map block; and wherein the writing of data in the first user blocks includes: identifying whether a locality of the data is a temporal locality or a spatial locality when the data scheduled to be written in the first user blocks is transmitted through a host system; and writing the data in the first user blocks based on the identified locality of data.
However, KOZAKURA discloses writing a second mapping table for the switched second user blocks in a map page of a map block (Col 1, Line 58 through Col 2, Line 17 – in response to a logical page being updated, a page table {second mapping table} is changed to a value indicating the physical page and a backup page table is updated).
BRADSHAW and KOZAKURA are analogous art because they are from the same field of endeavor of cache storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BRADSHAW and KOZAKURA before him or her, to modify the system of BRADSHAW to include a shadow page system as taught by KOZAKURA.  A motivation for doing so would have been for reliability purposes to maintain logical consistency during transaction failures (Col 1, Lines 24-26).  Therefore, it would have been obvious to combine BRADSHAW and KOZAKURA to obtain the invention as specified in the instant claims.

However, YANG discloses wherein the writing of data in the first user blocks includes: identifying whether a locality of the data is a temporal locality or a spatial locality when the data scheduled to be written in the first user blocks is transmitted through a host system; and writing the data in the first user blocks based on the identified locality of data (Section [0235] – data may be presented to a cache that may determine spatial and/or temporal locality of the data).
BRADSHAW, KOZAKURA, and YANG are analogous art because they are from the same field of endeavor of cache storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BRADSHAW and YANG before him or her, to modify the system of BRADSHAW to include determining locality of data as taught by YANG.  A motivation for doing so would have been optimize placement of data into different cache types ([0235]).  Therefore, it would have been obvious to combine BRADSHAW, KOZAKURA, and YANG to obtain the invention as specified in the instant claims.

With respect to Claims 2 and 15, BRADSHAW, KOZAKURA, and YANG disclose the method/apparatus of each respective parent claim.  BRADSHAW further discloses wherein in the determining, a number of the first user blocks which satisfies the recovery time of the mapping table required by the user is determined using a recovery time for the first mapping table written in the first user blocks and a recovery time for the second mapping table written in the map block (Section [0040] – using the constructed mapping table, the location of each recovery version is found in non-volatile memory and recovered {switched} to volatile memory).
Claims 4 and 17, BRADSHAW, KOZAKURA, and YANG disclose the method/apparatus of each respective parent claim.
BRADSHAW does not appear to explicitly disclose wherein in the identifying, when the data needs to be repeatedly written in a specific logical address during a predetermined time interval, the locality of the data is identified as the temporal locality; and when the data needs to be written in a predetermined logical address area, the locality of the data is identified as the spatial locality.
However, YANG discloses wherein in the identifying, when the data needs to be repeatedly written in a specific logical address during a predetermined time interval, the locality of the data is identified as the temporal locality; and when the data needs to be written in a predetermined logical address area, the locality of the data is identified as the spatial locality (Section [0235] – data may be presented to a cache that may determine spatial and/or temporal locality of the data; Section [0113] – caching may be determined based on most recent use or temporal locality).

With respect to Claims 5 and 18, BRADSHAW, KOZAKURA, and YANG disclose the method/apparatus of each respective parent claim.
BRADSHAW does not appear to explicitly disclose wherein in the writing of the data in the first user blocks based on the identified locality of data, when the locality of the data is identified as the spatial locality, the data is sequentially written in a plurality of pages included in any one user block among the plurality of user blocks.
However, YANG discloses wherein in the writing of the data in the first user blocks based on the identified locality of data, when the locality of the data is identified as the spatial locality, the data is sequentially written in a plurality of pages included in any one user block among the plurality of user blocks (Section [0235] – data may be presented to a cache that may determine spatial and/or temporal locality of the data; Section [0113] – caching may be determined based on similarity of memory addresses or spatial locality; [0418] – spatial locality may be shown with sequential I/O operations).

With respect to Claims 6 and 19, BRADSHAW, KOZAKURA, and YANG disclose the method/apparatus of each respective parent claim.
BRADSHAW does not appear to explicitly disclose wherein in the writing of the data in the first user blocks based on the identified locality of data, when the locality of the data is identified as the temporal locality, the data is collectively written in any one user block among the plurality of user blocks.
However, YANG discloses wherein in the writing of the data in the first user blocks based on the identified locality of data, when the locality of the data is identified as the temporal locality, the data is collectively written in any one user block among the plurality of user blocks (Section [0235] – data may be presented to a cache that may determine spatial and/or temporal locality of the data; temporal locality of data may be placed in any suitable portion of cache; Section [0113] – caching may be determined based on most recent use or temporal locality).

With respect to Claims 7 and 20, BRADSHAW, KOZAKURA, and YANG disclose the method/apparatus of each respective parent claim.
BRADSHAW does not appear to explicitly disclose wherein in the writing of the data in the first user blocks based on the identified locality of data, when the locality of the data is identified as a spatial locality, the data is divided according to a multi-process or a multi-thread of a host system and each of the divided data is collectively written in any one user block among the plurality of user blocks according to a process unit or a thread unit.
 (Section [0235] – data presented to cache may determine the spatial locality of the data; the data may be placed in various portions of the cache system), the data is divided according to a multi-process or a multi-thread of a host system and each of the divided data is collectively written in any one user block among the plurality of user blocks according to a process unit or a thread unit (Section [0112] – received blocks may divide received blocks into subsets).

Response to Arguments
Applicant’s remarks, submitted 8 March 2021 in response to the Office Action mailed 7 October 2020, have been fully considered below.
Drawing Objections
The applicant has cancelled Fig. 6 by providing an ‘Annotated Sheet’ following the procedure of MPEP 608.02(t).  The Office withdraws the previously issued objection to the drawings in response to applicant’s cancellation of the figure.
Claim Rejections under 35 U.S.C. § 103
	The applicant traverses the prior art rejection to the independent claims alleging BRADSHAW and KOZAKURA fail to disclose each limitation of Claims 1 and 14.  Applicant’s amendment to the independent claims incorporate the subject matter of now cancelled Claims 3 and 16.  The Office has fully considered applicant’s remarks, and maintains the grounds of rejection to cancelled Claims 3 and 16 by presenting new grounds of rejection to Claims 1 and 14 in further view of YANG in response to applicant’s amendment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2137                                                                                                                                                                                                        


/E.T.L/Examiner, Art Unit 2137